FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 20-30187
               Plaintiff-Appellee,
                                                    D.C. No.
                    v.                         4:19-cr-06024-SMJ

 JORGE DE LA MORA-COBIAN,
            Defendant-Appellant.                     OPINION

       Appeal from the United States District Court
           for the Eastern District of Washington
      Salvador Mendoza, Jr., District Judge, Presiding

                 Submitted November 8, 2021 *
                     Seattle, Washington

                    Filed November 29, 2021

    Before: Ronald M. Gould, Richard C. Tallman, and
            Patrick J. Bumatay, Circuit Judges.

                   Opinion by Judge Tallman




    *
      The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2          UNITED STATES V. DE LA MORA-COBIAN

                          SUMMARY **


                             Criminal

    The panel affirmed the district court’s order denying the
defendant’s motion to dismiss his indictment for illegal
reentry under 8 U.S.C. § 1326 on the basis that he was
precluded from collaterally attacking the underlying order of
removal.

    The panel held under the statutory framework enacted by
Congress that an alien who raises a claim for asylum during
expedited removal proceedings is provided with an
administrative remedy that must be exhausted before that
order of removal can be collaterally challenged in a
subsequent criminal prosecution for reentering the United
States. The panel held that the facts support the district
court’s ruling that the defendant made a considered and
intelligent decision to waive his right to appeal an asylum
officer’s negative credible fear finding.        The panel
concluded that because the defendant validly waived his
right to appeal, he is precluded from collaterally attacking
the expedited order of removal as a result of his failure to
exhaust his administrative remedies at the time.




    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
         UNITED STATES V. DE LA MORA-COBIAN                 3

                        COUNSEL

Paul E. Shelton Jr., Federal Defenders of Eastern
Washington & Idaho, Yakima, Washington, for Defendant-
Appellant.

Joseph H. Harrington, Acting United States Attorney;
Richard C. Burson, Assistant United States Attorney; United
States Attorney’s Office, Yakima, Washington; for Plaintiff-
Appellee.


                         OPINION

TALLMAN, Circuit Judge:

    Jorge De La Mora-Cobian appeals from the district
court’s order denying his motion to dismiss his indictment
for illegal reentry under 8 U.S.C. § 1326 on the basis that he
was precluded from collaterally attacking the underlying
order of removal. We hold under the statutory framework
enacted by Congress that an alien who raises a claim for
asylum during expedited removal proceedings is provided
with an administrative remedy that must be exhausted before
that order of removal can be collaterally challenged in a
subsequent criminal prosecution for reentering the United
States.

                              I

                              A

    Jorge De La Mora-Cobian testified at the hearing in
support of his motion to dismiss his indictment that he first
entered our country in 1999, crossing the Mexican border at
age eighteen. He lived in the United States until 2004, when
4        UNITED STATES V. DE LA MORA-COBIAN

immigration authorities permitted him to voluntarily return
to Mexico after he was convicted of driving under the
influence and an ignition interlock violation.

    De La Mora-Cobian did not return to the United States
again for more than a decade. On July 17, 2016, De La
Mora-Cobian, with his wife and three children, presented
himself at the San Ysidro, California, port of entry to seek
asylum. Upon arrival, De La Mora-Cobian was detained and
separated from his family. The next day, immigration
authorities provided De La Mora-Cobian with a Notice of
Expedited Removal.

    A Border Patrol agent conducted an interview of De La
Mora-Cobian in connection with the expedited removal
proceedings and read Form I-867A to De La Mora-Cobian
in Spanish. Form I-867A advised De La Mora-Cobian that
he did not appear to be admissible to the United States, that
he may be denied admission and immediately returned to his
home country without a hearing, and that he may be barred
from reentry for a period of five years or longer if removed.
De La Mora-Cobian gave a sworn statement to the agent and
made a request for asylum.

    Upon De La Mora-Cobian’s request for asylum,
immigration authorities provided him with English and
Spanish copies of Form M-444, which explains the credible
fear interview process, the detention protocols for an asylum
applicant, the rights of an asylum applicant, and the
consequences of removal. De La Mora-Cobian signed both
versions of the form.

    De La Mora-Cobian was then transferred to an
Immigration and Customs Enforcement detention facility in
Georgia. On August 10, 2016, an asylum officer conducted
a credible fear interview by phone. During the credible fear
         UNITED STATES V. DE LA MORA-COBIAN                5

interview, De La Mora-Cobian explained that he sought
asylum on the basis that he had been kidnapped for ransom
in Mexico and was again being targeted for money. De La
Mora-Cobian said that during his kidnapping, his captors—
who he believes to be members of the Nueva Generación
gang—cut off one of his fingers and sent it to his wife along
with a demand for money. When De La Mora-Cobian was
again approached for money in July of 2016, he and his
family fled, arriving in the United States two days later.
During the credible fear interview, De La Mora-Cobian
acknowledged receiving and signing Form M-444.

    Two days later, on August 12, 2016, an asylum officer
formally found that De La Mora-Cobian had no credible fear
of a threat based on a protected ground recognized under the
Refugee Act. The asylum officer explained to De La Mora-
Cobian that he was entitled to review of the adverse credible
fear determination, but he declined to administratively
appeal. De La Mora-Cobian testified before the district court
that he had waived further administrative review because he
heard from other detainees that review by a judge would take
months to occur, and he did not want to remain in detention
while he was unable to contact his family. The asylum
officer’s notes also indicate that De La Mora-Cobian
“telephonically refused immigration Judge review of the
decision.”

                             B

   Following the termination of the asylum process, the
Department of Homeland Security entered an Order of
Expedited Removal of De La Mora-Cobian on August 23,
2016. He was flown to Phoenix to meet with a Mexican
consulate officer, then deported to Mexico by air.
6        UNITED STATES V. DE LA MORA-COBIAN

   De La Mora-Cobian subsequently returned to the border
and attempted reentry through Calexico, California, on
September 16 or 17, 2018.        He was immediately
apprehended and voluntarily deported on September 18,
2018.

    On April 22, 2019, De La Mora-Cobian was arrested by
ICE when he was again found in the United States during a
traffic stop in the Eastern District of Washington. The
United States then obtained an indictment based on the 2016
order of removal, charging De La Mora-Cobian with illegal
reentry in violation of 8 U.S.C. § 1326. De La Mora-Cobian
moved to dismiss the indictment, arguing that 1) the
predicate expedited removal order was entered in violation
of his due process rights; and 2) even if he waived his right
to appeal the asylum claim, his waiver of administrative
remedies was not considered and intelligent.

    The district court conducted an evidentiary hearing and
denied De La Mora-Cobian’s motion to dismiss the
indictment on January 30, 2020, on the ground that De La
Mora-Cobian voluntarily failed to appeal his asylum claim,
and therefore was precluded from collaterally attacking the
predicate expedited removal order because he had not
exhausted his administrative remedies. De La Mora-Cobian
entered a conditional guilty plea that permitted him to appeal
the denial of his motion to dismiss the indictment. This
timely appeal followed. We have jurisdiction under
28 U.S.C. § 1291. See also FED. R. CRIM. P. 11(a)(2).

                              II

    We review de novo a motion to dismiss an indictment
under 8 U.S.C. § 1326 on the basis of a claimed due process
defect in the predicate deportation proceeding. See United
States v. Flores, 901 F.3d 1150, 1155 (9th Cir. 2018). Mixed
         UNITED STATES V. DE LA MORA-COBIAN                7

questions of law and fact—here, the validity of the waiver of
the right to appeal a credible fear determination—are also
reviewed de novo, see United States v. Ramos, 623 F.3d 672,
679 (9th Cir. 2010), while the underlying facts are reviewed
for clear error. Flores, 901 F.3d at 1155.

                             III

    This case turns on whether 8 U.S.C. § 1326 requires an
alien who initiates an asylum claim during the course of
expedited removal proceedings to exhaust that asylum claim
before the alien can subsequently collaterally attack the
expedited removal order in a prosecution for illegal reentry.
We hold that it does. Because we uphold the district court’s
ruling that De La Mora-Cobian validly waived his right to
appeal, he is precluded from collaterally attacking the
expedited order of removal as a result of his failure to
exhaust his administrative remedies at the time.

                             A

     Under 8 U.S.C. § 1326, it is unlawful for an alien to
illegally reenter the United States after his expulsion from
the country under an order of exclusion, deportation, or
removal. The government bears the burden of proving that
the defendant previously left the country under such a valid
order as an element of the crime. See United States v.
Barajas-Alvarado, 655 F.3d 1077, 1079 (9th Cir. 2011) (“To
convict an alien criminal defendant of illegal reentry under
8 U.S.C. § 1326, the government must prove that the alien
left the United States under order of exclusion, deportation,
or removal, and then illegally reentered.”). Section 1326
8          UNITED STATES V. DE LA MORA-COBIAN

explicitly provides that expedited removal orders, 1 such as
the one at issue here, can satisfy the required element of a
valid order of removal supporting a prosecution for illegal
reentry. 8 U.S.C. § 1326(b)(3).

   To collaterally attack the validity of an order of
exclusion, deportation, or removal underlying a criminal
prosecution for violation of 8 U.S.C. § 1326, the statute
requires an alien to establish three distinct elements:

        (1) the alien exhausted any administrative
        remedies that may have been available to
        seek relief against the order; (2) the
        deportation proceedings at which the order
        was issued improperly deprived the alien of
        the opportunity for judicial review; and
        (3) the entry of the order was fundamentally
        unfair.

8 U.S.C. § 1326(d); see also United States v. Gomez,
757 F.3d 885, 892 (9th Cir. 2014). At issue here is the first
element: exhaustion.




    1
       “Expedited removal proceedings involve, as the name suggests, a
streamlined process through which certain non-citizens—such as those
apprehended at or near the border soon after entry—may be removed
from the United States without a hearing before an immigration judge.”
Alvarado-Herrera v. Garland, 993 F.3d 1187, 1190 (9th Cir. 2021).
Under current regulations, aliens “who have not established to the
satisfaction of the immigration officer that they have been physically
present in the United States continuously for the 2-year period
immediately prior to the date of determination of inadmissibility” are
subject to removal through expedited removal proceedings. 8 C.F.R.
§ 235.3(b)(1)(ii).
         UNITED STATES V. DE LA MORA-COBIAN                  9

    Exhaustion of administrative remedies requires an alien
to raise and appeal before an agency the claims that the
agency could consider to render relief against the challenged
order at issue. See Barron v. Ashcroft, 358 F.3d 674, 677–
78 (9th Cir. 2004). The doctrine stipulates that “no one is
entitled to judicial relief for a supposed or threatened injury
until the prescribed administrative remedy has been
exhausted.” Woodford v. Ngo, 548 U.S. 81, 88–89 (2006)
(simplified). With the exception of “certain constitutional
challenges that are not within the competence of
administrative agencies to decide,” failure to present a claim
in administrative proceedings bars federal courts from
passing on that claim. Barron, 358 F.3d at 678.

    An expedited removal order can be challenged only in
narrow circumstances. The Immigration and Nationality Act
provision which authorizes expedited removal proceedings,
8 U.S.C. § 1225, permits an alien to directly challenge an
expedited removal order by claiming “to have been lawfully
admitted for permanent residence, to have been admitted as
a refugee under section 1157 of this title, or to have been
granted asylum under section 1158 of this title.” 8 U.S.C.
§ 1225(b)(1)(C). An alien cannot challenge the order on any
other basis, and “a removal order entered in accordance with
[the expedited removal provisions] is not subject to
administrative appeal.”        Id.; see also 8 C.F.R.
§ 235.3(b)(2)(ii). Additionally, section 1225 limits judicial
review of expedited removal orders in criminal prosecutions
attacking the validity of an order of removal. See 8 U.S.C.
§ 1225(b)(1)(D); Barajas-Alvarado, 655 F.3d at 1086.

   However, an alien placed in expedited removal
proceedings is permitted to raise a defensive asylum claim,
which can be administratively appealed if the alien so
chooses. See 8 U.S.C. § 1225(b)(1)(A)(i) (“[T]he officer
10       UNITED STATES V. DE LA MORA-COBIAN

shall order the alien removed from the United States without
further hearing or review unless the alien indicates either an
intention to apply for asylum under section 1158 of this title
or a fear of persecution.” (emphasis added)). When an
asylum claim is raised, either by an alien or an immigration
officer, expedited removal proceedings are held in abeyance
until an asylum officer conducts a credible fear interview to
determine whether the alien may be eligible for asylum. See
8 C.F.R. § 235.3(b)(4). And in contrast to the other
provisions of the expedited removal statute, 8 U.S.C. § 1225
carves out an explicit exception that permits aliens to seek
rapid administrative review of their asylum claim. See
8 U.S.C. § 1225(b)(1)(B)(iii)(III) (“The Attorney General
shall provide by regulation and upon the alien’s request for
prompt review by an immigration judge of a determination
under subclause (I) that the alien does not have a credible
fear of persecution . . . .” (emphasis added)).

   Interpreting this statutory scheme, we concluded in
Barajas-Alvarado that:

       Congress authorized administrative review
       for expedited removal orders only in two
       narrow circumstances: (1) if the alien claims
       under oath that he or she is a lawful
       permanent resident, was previously admitted
       as a refugee, or was previously granted
       asylum; or (2) if the alien claims a fear of
       persecution if returned to the alien’s home
       country, and an immigration officer deems
       this fear to be not credible.

655 F.3d at 1081–82 (simplified). The second of these
circumstances applies here. De La Mora-Cobian initiated an
application for asylum, received a credible fear interview,
         UNITED STATES V. DE LA MORA-COBIAN                 11

and had the opportunity to appeal the adverse credible fear
determination to an immigration judge—an administrative
remedy he failed to exhaust. While Congress has generally
limited administrative challenge to expedited removal
orders, see 8 U.S.C. § 1225(b)(1)(C), Congress did allow
administrative review of the denial of an asylum claim as
part of the expedited removal process, see id.
§ 1225(b)(1)(B)(iii)(III). De La Mora-Cobian chose to
waive this administrative review of his asylum claim, and
such a failure to exhaust the statutory remedy constitutes a
bar to collateral review of the deportation order now.

                              B

    Because we hold that an alien who raises an asylum
claim in the course of expedited removal proceedings is
required to administratively exhaust that asylum claim
before collaterally attacking the expedited removal order, we
must also consider De La Mora-Cobian’s contention that the
waiver of his administrative appeal was not considered and
intelligent. We affirm the district court’s conclusion that De
La Mora-Cobian’s waiver of his right to appeal was valid.

    “[A]n alien cannot collaterally attack an underlying
deportation order if he validly waived the right to appeal that
order.” United States v. Arrieta, 224 F.3d 1076, 1079 (9th
Cir. 2000). As a corollary, an alien who did not validly
waive his right to appeal is exempted from the exhaustion
requirement. See United States v. Reyes-Bonilla, 671 F.3d
1036, 1045 (9th Cir. 2012).

    “The government bears the burden of proving valid
waiver in a collateral attack of the underlying removal
proceedings.” Ramos, 623 F.3d at 680. A valid waiver must
be considered and intelligent. See United States v. Ubaldo-
Figueroa, 364 F.3d 1042, 1048 (9th Cir. 2004). Moreover,
12       UNITED STATES V. DE LA MORA-COBIAN

the government must prove by “clear and convincing
evidence” that the alien received “adequate advisement of
the consequences of his waiver of appeal.” Ramos, 623 F.3d
at 681. Courts look not just to the immigration documents,
but to all the surrounding circumstances to determine the
validity of a waiver. See United States v. Valdivia-Flores,
876 F.3d 1201, 1205 (9th Cir. 2017). The district court did
so here.

    The facts here support the trial court’s ruling that De La
Mora-Cobian made a considered and intelligent decision to
waive his right to appeal the negative credible fear finding.
An immigration officer read the contents of Form I-867A to
De La Mora-Cobian in Spanish—his native language—
which advised De La Mora-Cobian that he did not appear to
be admissible to the United States, that he may be denied
admission and immediately returned to his home country
without a hearing, and that he may be barred from reentry
for a period of five years or longer if removed. De La Mora-
Cobian also signed two copies of Form M-444, printed both
in English and in Spanish, describing the credible fear
interview process, explaining his right to appeal, and
including a warning that, if deported, he “may be barred
from reentry to the United States for a period of 5 years or
longer.” While De La Mora-Cobian testified that he does
not remember receiving the forms, he did acknowledge as
authentic his signature on each.

    Moreover, De La Mora-Cobian testified under oath that
an asylum officer informed him of his right to appeal the
negative credible fear finding to an IJ, and that he would be
removed if he chose not to appeal the decision. The asylum
officer’s contemporaneous notes corroborate that De La
Mora-Cobian “telephonically refused immigration Judge
review of the decision.” De La Mora-Cobian explained that
         UNITED STATES V. DE LA MORA-COBIAN                13

he made his decision not to appeal because he had heard he
could be detained for months before he saw an IJ, he had
already been separated from his family for a month, and he
wanted to be reunited with them. We endorse the district
court’s conclusion that, without diminishing the difficulty of
such circumstances, as a matter of law they do not render the
waiver of the appeal invalid.

   Consequently, we AFFIRM the district court’s denial of
De La Mora-Cobian’s motion to dismiss the indictment.